THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR APPLICABLE STATE
SECURITIES LAWS. SUCH SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID
ACT, OR AN OPINION OF COUNSEL IN FORM, SUBSTANCE AND SCOPE REASONABLY
SATISFACTORY TO COUNSEL TO THE BORROWER THAT REGISTRATION IS NOT REQUIRED UNDER
SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.

 

SECURED CONVERTIBLE DEBENTURE

 

FOR VALUE RECEIVED, SiriCOMM, Inc., a Delaware corporation (hereinafter called
the “BORROWER” or “COMPANY”), hereby promises to pay to the order of
__________________________________, or its registered assigns (the “HOLDER”) the
sum of __________________ U.S. Dollars (U.S. $________), on April 15, 2008 (the
“MATURITY DATE”), and to pay interest (“Interest”) on the unpaid principal
balance hereof at the rate of twelve percent (12%) per annum (the “Interest
Rate”) from the date of issuance (the “ISSUE DATE”) until the same becomes due
and payable, whether on a Principal Payment Due Date, at maturity or upon
acceleration or otherwise. Interest shall commence accruing on the Issue Date,
shall be computed on the basis of a 365-day year and the actual number of days
elapsed and shall be payable in cash or Common Stock at the option of the Holder
(i) on the Maturity Date or earlier if such other date specified herein, or (ii)
on each Conversion Date (as to that principal amount then being converted). The
Borrower may pay the interest payable on this Debenture with shares of Common
Stock (“Interest Payment Shares”) with an attributed value per share equal to
$.31 per share, whichever is less. This Convertible Debenture (including all
Convertible Debentures issued in exchange, transfer or replacement hereof, this
“Debenture”) is one of an issue of Convertible Debentures issued pursuant to the
Securities Purchase Agreement on the Closing Date (collectively, the
“Debentures” and such other Convertible Debentures, the “Other Debentures”).  

 

This Debenture may be prepaid without premium by the Borrower upon 15 days
notice to the Holder, provided, however, that the Holder shall have the right to
convert the Debenture during the 15 day Notice period. All payments due
hereunder (to the extent not converted into Common Stock, par value $0.001 per
share, of the Borrower (the “COMMON STOCK”) in accordance with the terms hereof)
shall be made in lawful money of the United States of America provided that, to
the extent that any accrued interest has not been paid when due, at the option
of the Holder, in whole or in part, such accrued and unpaid interest may, upon
written notice to the Borrower, be added to the principal amount of this
Debenture, in which event interest shall accrue thereon in accordance with the
terms of this Debenture and such additional principal amount shall be
convertible into Common Stock in accordance with the terms of this Debenture.
All payments shall be made at such address as the Holder shall hereafter give to
the Borrower by written notice made in accordance with the provisions of this
Debenture. Whenever any amount expressed to be due by the terms of this
Debenture is due on any day which

 


--------------------------------------------------------------------------------



 

is not a business day, the same shall instead be due on the next succeeding day
which is a business day.

 

The following terms shall apply to this Debenture:

 

Section 1.         Certain Definitions. Capitalized terms used and not otherwise
defined herein that are defined in that certain Securities Purchase Agreement,
of date even herewith, pursuant to which the Debenture was originally issued
(the “SECURITIES PURCHASE AGREEMENT” or the “PURCHASE AGREEMENT”), shall have
the meanings given such terms in the Securities Purchase Agreement. For the
purposes hereof, the following terms shall have the following meanings:

“BUSINESS DAY” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York, New York are authorized or
required by law or executive order to remain closed.

“CLOSING DATE” means the Trading Day when all of the Transaction Documents have
been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) each Holder’s obligations to pay the Subscription
Amount and (ii) the Corporation’s obligations to deliver the Securities have
been satisfied or waived.

 

“CLOSING PRICE,” as of any date, means the last sale price of the Common Stock
on the PRINCIPAL MARKET as reported by Bloomberg or, if the PRINCIPAL MARKET is
not the principal trading market for such security, the last sale price of such
security on the principal securities exchange or trading market where such
security is listed or traded as reported by Bloomberg, Inc., or if no last sale
price of such security is available on the PRINCIPAL MARKET for such security or
in any of the foregoing manners, the average of the bid prices of any market
makers for such security that are listed in the “pink sheets” by the National
Quotation Bureau, Inc. If the Closing Price cannot be calculated for such
security on such date in the manner provided above, the Closing Price shall be
the fair market value as mutually determined by the Company and the Holder.

 

“CONVERTIBLE SECURITIES” means any stock or securities (other than Options)
directly or indirectly convertible into or exercisable or exchangeable for
Common Stock.

 

“DEBENTURES” shall be deemed to refer to this Debenture, all other convertible
debentures issued pursuant to the Purchase Agreement and all convertible
debentures issued in replacement hereof or thereof or otherwise with respect
hereto or thereto.

 

“EQUITY PAYMENT CONDITIONS” shall mean, during the each Trading Day of the
period in question, (i) the Corporation shall have duly honored all conversions
scheduled to occur or occurring by virtue of one or more Notices of Conversion,
if any, (ii) all Required Cash Payments shall have been paid; (iii) no Events of
Default have occurred that have not been cured, (iv) there is an effective
Registration Statement

 

2

 


--------------------------------------------------------------------------------



 

pursuant to which the Holder is permitted to utilize the prospectus thereunder
to resell all of the Conversion Shares, Warrant Shares and other shares issued
or issuable pursuant to the Transaction Documents (and the Corporation believes,
in good faith, that such effectiveness will continue uninterrupted for the
foreseeable future)(or such shares may be resold, without restriction, pursuant
to Rule 144(k)), (v) the Common Stock is trading on the Principal Market and all
of the shares issuable pursuant to the Transaction Documents are listed for
trading on a Principal Market (and the Corporation believes, in good faith, that
trading of the Common Stock on a Principal Market will continue uninterrupted
for the foreseeable future), (vi) there is a sufficient number of authorized but
unissued and otherwise unreserved shares of Common Stock for the issuance of all
of the shares issuable pursuant to the Transaction Documents, (vii) the Company
has not been a party to a Major Transaction, (viii) all of the shares issued or
issuable pursuant to the transaction proposed would not violate the 4.99%
Beneficial Ownership Limitation (or the 9.99% Beneficial Ownership Limitation,
as applicable) and would not cause the number of shares issued to the Holder to
exceed the Pro Rata Exchange Cap Amount (as defined in the Securities Purchase
Agreement) or the Conversion Cap, (ix) the daily trading volume of the Company’s
common stock for each such Trading Day exceeds $50,000, and (x) no public
announcement of a pending or proposed Major Transaction or acquisition
transaction has occurred that has not been consummated.

 

“INDEBTEDNESS” of any Person means, without duplication (i) all indebtedness for
borrowed money, (ii) all obligations issued, undertaken or assumed as the
deferred purchase price of property or services, including (without limitation)
“capital leases” in accordance with generally accepted accounting principles
(other than trade payables entered into in the ordinary course of business),
(iii) all reimbursement or payment obligations with respect to letters of
credit, surety bonds and other similar instruments, (iv) all obligations
evidenced by notes, bonds, debentures or similar instruments, including
obligations so evidenced incurred in connection with the acquisition of
property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses (i)
through (vi) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, (viii) all obligations
issued, undertaken or assumed as part of any financing facility with respect to
accounts receivables of the Company and its Subsidiaries, including, without
limitation, any factoring arrangement of such accounts receivables and (ix) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (i) through (viii) above.

 

3

 


--------------------------------------------------------------------------------



 

 

“ISSUE DATE” shall mean the date of the first issuance of any Debenture
regardless of the number of transfers of any particular Debenture.

 

“MARKET PRICE,” as of any date, means the Average Closing Price (as defined
herein) of the Company’s Common Stock during the five (5) consecutive trading
day period immediately preceding the date in question.

 

“OPTIONS” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

“PERSON” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

 

“PRINCIPAL MARKET” shall have the meaning ascribed to it in the Securities
Purchase Agreement by and between the Company and the Holder.

 

“SHARES” shall mean the shares of Common Stock issuable upon conversion of the
Debentures.

 

“SUBSCRIPTION AMOUNT” shall mean, as to each Buyer, the amount to be paid for
the Debenture purchased pursuant to the Purchase Agreement as specified in
Section 10 of the Purchase Agreement, in United States Dollars and in
immediately available funds.

 

“SUBSIDIARIES” shall have the meaning ascribed to it in the Securities Purchase
Agreement.

 

“TRADING DAY” shall mean any day on which the Common Sock is traded for any
period on the PRINCIPAL MARKET, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.

 

“TRANSACTION DOCUMENTS” shall have the meaning ascribed to it in the Securities
Purchase Agreement.

 

 

Section 2.

Conversion.

 

 

(a) Conversion Right.

(i)           Conversion Timing and Amount. Subject to the limitations on
conversion contained herein, the record Holder of this Debenture shall have the
right from time to time, and at any time on or after the Issue Date hereof to
convert any of all of the Debentures (plus any accrued and unpaid interest,
Failure Payments and other Required Cash Payments) into fully paid and
non-assessable shares of Common Stock, or any shares of capital stock or other
securities of the Company into which such Common

 

4

 


--------------------------------------------------------------------------------



 

Stock shall hereafter be changed or reclassified, at the Conversion Price (as
defined in Section 2(b) below, subject to adjustment as provided herein)
determined as provided herein (a “CONVERSION”). The Conversion Rights set forth
in this Section 2 shall remain in full force and effect immediately from the
Issue Date until the Debenture is paid in full regardless of the occurrence of
an Event of Default.

(ii)          Limitation On Conversion. Notwithstanding the above, in no event
shall the Holder be entitled to convert any portion of this Debenture in excess
of that portion of this Debenture upon conversion of which the sum of (1) the
number of shares of Common Stock beneficially owned by the Holder and any
applicable affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the
Debenture, the unexercised Warrants or the unexercised or unconverted portion of
any other security of the Company subject to a limitation on conversion or
exercise analogous to the limitations contained herein)(the “Beneficially Owned
Shares”) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of the Debenture with respect to which the
determination of this proviso is being made, would result in beneficial
ownership by the Holder and its affiliates of more than 4.99% of the outstanding
shares of Common Stock (the “4.99% BENEFICIAL OWNERSHIP LIMITATION”). For
purposes of the proviso to the immediately preceding sentence, (i) beneficial
ownership shall be determined by the Holder in accordance with Section 13(d) of
the Exchange Act and Regulations 13D-G thereunder, except as otherwise provided
in clause (1) of such proviso to the immediately preceding sentence, and
PROVIDED THAT the 4.99% Beneficial Ownership Limitation shall be conclusively
satisfied if the applicable Notice of Conversion includes a signed
representation by the Holder, if requested by the Company, that the issuance of
the shares in such Notice of Conversion will not violate the 4.99% Beneficial
Ownership Limitation, and the Company shall not be entitled to require
additional documentation of such satisfaction.

 

The parties agree that, in the event that the Company receives any tender offer
or any offer to enter into a merger with another entity whereby the Company
shall not be the surviving entity (an “Offer”), in the event of a Forced
Conversion by the Company in accordance with Section 2(g) hereof, or in the
event that Default Shares are being issued to the Holder pursuant to Section 13
hereof, then “4.99%” shall be automatically revised immediately after such offer
to read “9.99%” each place it occurs in the first paragraph of this Section
2(a)(ii) above. Notwithstanding the above, Holder shall retain the option to
either exercise or not exercise its option(s) to acquire Common Stock pursuant
to the terms hereof after an Offer. In addition, the 4.99% Beneficial Ownership
Limitation provisions of this Section 2(a)(ii) may be waived by such Holder, at
the election of such Holder, upon not less than 61 days’ prior notice to the
Company, to change the 4.99% Beneficial Ownership Limitation to 9.99% of the
number of shares of the Common Stock outstanding immediately after giving effect
to the issuance of shares of Common Stock upon conversion of this Debenture held
by the Holder and the provisions of this Section 2(a)(ii) shall continue to
apply. The limitations on conversion set forth in this subsection are referred
to as the “Beneficial Ownership Limitations.” Upon such a change by a Holder of
the Beneficial Ownership Limitation from such

 

5

 


--------------------------------------------------------------------------------



 

4.99% limitation to such 9.99% limitation, the Beneficial Ownership Limitation
may not be further waived by such Holder. The provisions of this paragraph shall
be construed and implemented in a manner otherwise than in strict conformity
with the terms of this Section 2(ii) to correct this paragraph (or any portion
hereof) which may be defective or inconsistent with the intended Beneficial
Ownership Limitation herein contained or to make changes or supplements
necessary or desirable to properly give effect to such limitation.

(iii)        Maximum Exercise of Rights. In the event the Holder notifies the
Company that the exercise of the rights described in this Section 2 or the
issuance of Payment Shares (as defined in the Securities Purchase Agreement) or
other shares of Common Stock issuable to the Holder under the terms of the
Transaction Documents (collectively, “Issuable Shares”) would result in the
issuance of an amount of common stock of the Company that would exceed the
maximum amount that may be issued to a Holder calculated in the manner described
in Section 2(a)(ii) of this Agreement, then the issuance of such additional
shares of common stock of the Company to such Holder will be deferred in whole
or in part until such time as such Holder is able to beneficially own such
common stock without exceeding the maximum amount set forth calculated in the
manner described in Section 2(a)(ii) of this Agreement. The determination of
when such common stock may be issued shall be made by each Holder as to only
such Holder.

(iv)         Calculation of Conversion Amount. The number of shares of Common
Stock to be issued upon each conversion of this Debenture shall be determined by
dividing the Conversion Amount (as defined herein) by the applicable Conversion
Price. The term “CONVERSION AMOUNT” means, with respect to any conversion of the
Debenture, the sum of (1) the principal amount of the Debenture to be converted
in such conversion, PLUS (2) all accrued and unpaid Interest thereon for the
period beginning on the Issue Date and ending on the Conversion Date (as defined
in Section 2(d) hereof), PLUS (3) at the Holder’s option, any Failure Payments
or other Required Cash Payment owed to the Holder.

 

 

(b)

Conversion Price.

 

(i)           Initial Conversion Price. The “CONVERSION PRICE” shall be $.34.

 

 

(c)

Reservation of Shares.

 

(i)           Increase and Maintenance of Authorized and Reserved Amount. The
Company represents that the aggregate number of its authorized shares is
50,000,000 shares and covenants that is will initially reserve (the “INITIAL
SHARE RESERVATION”) from its authorized and unissued Common Stock a number of
shares of Common Stock equal to at least 100% of the initial principal amount of
this Debenture, divided by Conversion Price in effect on the Issue Date of this
Debenture, free from preemptive rights, to provide for the issuance of Common
Stock upon the

 

6

 


--------------------------------------------------------------------------------



 

conversion of this Debenture. Company further covenants that, beginning on the
Issue Date hereof, and continuing throughout the period that any portion of this
Debenture is outstanding, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares (the “RESERVED AMOUNT”),
free from preemptive rights, to provide for the issuance of Common Stock upon
the full conversion of this Debenture. The Reserved Amount shall be increased
from time to time in accordance with the Company’s obligations pursuant to
Section 4(h) of the Purchase Agreement. The Company represents that upon
issuance, such shares will be duly and validly issued, fully paid and
non-assessable. In addition, if the Company shall issue any securities or make
any change to its capital structure which would change the number of shares of
Common Stock into which the Debenture shall be convertible at the then
applicable Conversion Price, the Company shall at the same time make proper
provision so that thereafter there shall be a sufficient number of shares of
Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding portion of this Debenture.

 

(ii) Conversion Failure. If, at any time a Holder of this Debenture submits a
Notice of Conversion, and the Company does not have sufficient authorized but
unissued shares of Common Stock available to effect such conversion in
accordance with the provisions of this Section 2 (a “CONVERSION FAILURE”), the
Company shall issue to the Holder all of the shares of Common Stock which are
then available to effect such conversion. The portion of the Debenture which the
Holder included in its Notice of Conversion and which exceeds the amount which
is then convertible into available shares of Common Stock (the “EXCESS AMOUNT”)
shall, notwithstanding anything to the contrary contained herein, not be
convertible into Common Stock in accordance with the terms hereof until (and at
the Holder’s option at any time after) the date additional shares of Common
Stock are authorized and duly reserved for issuance by the Company to permit
such conversion.

 

The Company shall use its best efforts to authorize and reserve a sufficient
number of shares of Common Stock as soon as practicable following the earlier of
(i) such time that the Holder notifies the Company or that the Company otherwise
becomes aware that there are or likely will be insufficient authorized, reserved
and unissued shares to allow full conversion of outstanding amount of the
Debenture and (ii) a Conversion Failure. The Company shall send notice to the
Holder of the authorization of additional shares of Common Stock, the
Authorization Date and the amount of the Holder’s accrued Conversion Failure
Payments.

 

The Reserved Amount shall be allocated pro rata among the Holders of Debentures
based on the original Principal Amount of the Debenture initially issued to each
Holder divided by the aggregate principal amount of all Debentures issued to all
buyers in the Offering (where the “Offering” shall mean the offering of
debentures pursuant to the Securities Purchase Agreement). In the event a holder
shall sell or otherwise transfer such Holder’s Debenture, each transferee shall
immediately be allocated a pro rata portion of such transferor’s Reserved
Amount. Any portion of the Reserved Amount which remains allocated to any person
or entity which does not hold

 

7

 


--------------------------------------------------------------------------------



 

any Debenture shall be allocated to the remaining holders of Debentures, pro
rata based on the Holder’s Fully Diluted Holdings at the time of such
allocation.

 

(d) Method of Conversion.

 

(i) Mechanics of Conversion. Subject to Section 2(a) and the other provisions of
this Debenture, this Debenture may be converted into Common Stock by the Holder
in whole or in part at any time and from time to time after the Issue Date, by
(A) submitting to the Company a duly executed notice of conversion in the form
attached hereto as Exhibit A (“NOTICE OF CONVERSION”) by facsimile dispatched
prior to Midnight, New York City time (the “CONVERSION NOTICE DEADLINE”) on the
date specified therein as the Conversion Date (as defined herein) (or by other
means resulting in written notice to the Company on the date specified therein
as the Conversion Date) to the office of the Company; which notice shall specify
the principal amount of this Debenture to be converted (plus the dollar amount
of any accrued but unpaid Interest Failure Payments, or other Required Cash
Payments that the Holder elects to convert into Common Stock), the applicable
Conversion Price, and the number of shares of Common Stock issuable upon such
conversion; and (B) subject to Section 2(d)(vi), surrendering the certificate
(“Debenture Certificate”) representing a share Debenture at the principal office
of the Company.

 

(ii)          Conversion Date. The “CONVERSION DATE” shall be the date specified
in the Notice of Conversion, provided that the Notice of Conversion is submitted
by facsimile (or by other means resulting in, or reasonably expected to result
in, written notice) to the Company or its Transfer Agent before Midnight, New
York City time, on the date so specified, otherwise the Conversion Date shall be
the date that the Notice of Conversion (or a facsimile thereof) is first
received by the Company or its Transfer Agent. The person or persons entitled to
receive the shares of Common Stock issuable upon conversion shall be treated for
all purposes as the record holder or holders of such securities as of the
Conversion Date.

 

(iii)      Delivery of Common Stock Upon Conversion. Upon submission of a Notice
of Conversion, the Company shall, within three (3) business days after the
Conversion Date (the “DELIVERY PERIOD”), issue and deliver (or cause its
Transfer Agent so to issue and deliver) in accordance with the terms hereof and
the Purchase Agreement to or upon the order of the Holder that number of shares
of Common Stock (“Conversion Shares”) for the principal amount of this Debenture
(plus the dollar amount of any accrued but unpaid Interest, Failure Payments, or
other Required Cash Payments that the Holder elects to convert into Common
Stock) converted as shall be determined in accordance herewith. Upon the
conversion of this Debenture, the Company shall, at its own cost and expense,
take all necessary action, including obtaining and delivering an opinion of
counsel to assure that the Company’s transfer agent shall issue stock
certificates in the name of Holder (or its nominee) or such other persons as
designated by Holder and in such denominations to be specified at conversion
representing the number of shares of common stock issuable upon such conversion.
The Company warrants that no instructions other than these instructions have
been or will be

 

8

 


--------------------------------------------------------------------------------



 

given to the transfer agent of the Company’s Common Stock and that, unless
waived by the Holder, the Shares will be free-trading, and freely transferable,
and will not contain a legend restricting the resale or transferability of the
Shares provided the Shares are being sold pursuant to an effective registration
statement covering the Shares or are otherwise exempt from registration.

 

(iv)         Delivery Failure. In addition to any other remedies which may be
available to the Holder, in the event that the Company fails for any reason to
effect delivery of the Conversion Shares by the end of the Delivery Period, or
fails to effect delivery of Default Shares by the Default Share Delivery
Deadline (as defined in Section 7 hereof) (each, a “Delivery Failure”), the
Holder, at its option, will be entitled to revoke all or part of the relevant
Notice of Conversion (a “Conversion Revocation”) or rescind all or part of the
notice of Mandatory Redemption (a “Redemption Revocation”), as applicable, by
delivery of a notice to such effect to the Company whereupon the Holder shall
regain the rights of a Holder of this Debenture with respect to such unconverted
portions of this Debenture and the Company and the Holder shall each be restored
to their respective positions immediately prior to the delivery of such notice,
except that the liquidated damages described herein shall be payable through the
date notice of revocation or rescission is given to the Company.

 

(v)          Obligation of Company to Deliver Common Stock. Upon receipt by the
Company of a Notice of Conversion, the Holder shall be deemed to be the holder
of record of the Common Stock issuable upon such conversion, and, except as
otherwise provided in this Debenture, unless the Company defaults on its
obligations hereunder, all rights with respect to the portion of this Debenture
being so converted shall forthwith terminate except the right to receive the
Common Stock or other securities, cash or other assets, as herein provided, on
such conversion. If the Holder shall have given a Notice of Conversion as
provided herein, the Company’s obligation to issue and deliver the certificates
for Common Stock shall be absolute and unconditional, irrespective of the
absence of any action by the Holder to enforce the same, any waiver or consent
with respect to any provision thereof, the recovery of any judgment against any
person or any action to enforce the same, any failure or delay in the
enforcement of any other obligation of the Company to the holder of record, or
any setoff, counterclaim, recoupment, limitation or termination, or any breach
or alleged breach by the Holder of any obligation to the Company, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with such conversion. The
provisions of this subsection are subject to the provisions of Section 2(d)(iv)
hereof.

 

(vi)         Surrender of Debenture Certificates Upon Conversion; Book-Entry.
Notwithstanding anything to the contrary set forth herein, upon conversion of
this Debenture in accordance with the terms hereof, the Holder shall not be
required to physically surrender the Debenture Certificate to the Company unless
all of this Debenture is converted, in which case such Holder shall deliver the
Debenture Certificate being converted to the Company promptly following the
Conversion Date at issue. The Holder and the Company shall maintain records
showing the amount of this Debenture

 

9

 


--------------------------------------------------------------------------------



 

that is so converted and the dates of such conversions or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Debenture Certificate upon each such
conversion. In the event of any dispute or discrepancy, such records of the
Company shall be controlling and determinative in the absence of manifest error.

 

(vii)       No Fractional Shares. If any conversion of this Debenture would
result in a fractional share of Common Stock or the right to acquire a
fractional share of Common Stock, such fractional share shall be disregarded and
the number of shares of Common Stock issuable upon conversion of this Debenture
shall be the next higher number of shares.

 

(viii)      Lost or Stolen Debenture Certificates. Upon receipt by the Company
of evidence of the loss, theft, destruction or mutilation of a Debenture
Certificate, and (in the case of loss, theft or destruction) of indemnity
reasonably satisfactory to the Company, and upon surrender and cancellation of
the Debenture Certificate, if mutilated, the Company shall execute and deliver a
new Debenture Certificate of like tenor and date.

 

(e)          Legends. The Holder understands that the Debenture Certificates
and, until such time as Conversion Shares and any other Issued Common Shares (as
defined in the Purchase Agreement) have been registered under the 1933 Act as
contemplated by the Registration Rights Agreement or otherwise may be sold
pursuant to Rule 144 without any restriction as to the number of securities as
of a particular date that can then be immediately sold, the Conversion Shares
and any other Issued Common Shares may bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for such Securities):

 

“The securities represented by this certificate have not been registered under
the Securities Act of 1933, as amended, or applicable state securities laws. The
securities may not be sold, transferred or assigned in the absence of an
effective registration statement for the securities under said Act, or an
opinion of counsel, in form, substance and scope reasonably satisfactory to
counsel to the Company, that registration is not required under said Act or
unless sold pursuant to Rule 144 under said Act.”

 

(f)           Status as Shareholder. Upon submission of a Notice of Conversion
by a Holder, (i) the shares covered thereby (other than the shares, if any,
which cannot be issued because their issuance would exceed such Holder’s
allocated portion of the Reserved Amount) shall be deemed converted into shares
of Common Stock and (ii) the Holder’s rights as a Holder of such converted
portion of this Debenture shall cease and terminate, excepting only the right to
receive certificates for such shares of Common Stock and to any remedies
provided herein or in the Transaction Documents or otherwise available at law or
in equity to such Holder because of a failure by the Company to comply with the
terms of this Debenture, including but not limited to the remedies

 

10

 


--------------------------------------------------------------------------------



 

provided in Section 2(d)(iv), Section 6 and Section 8 hereof. Notwithstanding
the foregoing, if a Holder initiates a Conversion Revocation or a Redemption
Revocation pursuant to Section 2(d)(iv) hereof, the Holder shall regain the
rights of a Holder of this Debenture with respect to such unconverted portion of
this Debenture as specified in Section 2(d)(iv) and the Company shall, as soon
as practicable, return such unconverted portion of this Debenture to the Holder
or, if the Debenture Certificate has not been surrendered, adjust its records to
reflect that such portion of the Debenture has not been converted. In all cases,
the Holder shall retain all of its rights and remedies (including, without
limitation, the right to receive Failure Payments pursuant to Section 6 to the
extent required thereby for such Event of Failure and any subsequent Event of
Failure and the right to receive the Default Amount pursuant to Section 8 to the
extent required thereby) for the Company’s failure to convert this Debenture.

 

 

Section 3. Effect of Certain Events.

 

(a) Effect of Merger, Consolidation, Etc. At the option of the Holder, the sale,
conveyance or disposition of all or substantially all of the assets of the
Company, the effectuation by the Company of a transaction or series of related
transactions in which more than 50% of the voting power of the Company is
disposed of, or the consolidation, merger or other business combination of the
Company with or into any other Person (as defined herein) or Persons when the
Company is not the survivor shall, at the Holder’s option, either: (i) be deemed
to be an Event of Default (as defined in Section 7) pursuant to which the
Company shall be required to pay to the Holder upon the consummation of and as a
condition to such transaction an amount equal to the Default Amount (as defined
in Section 8) or (ii) be treated pursuant to Section 3(b) hereof. “PERSON” shall
mean any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization.

 

(b) Adjustment Due to Merger, Consolidation, Etc. If, at any time when this
Debenture or any portion thereof is issued and outstanding and prior to
conversion of all of this Debenture, there shall be any merger, consolidation,
exchange of shares, recapitalization, reorganization, or other similar event, as
a result of which shares of Common Stock of the Company shall be changed into
the same or a different number of shares of another class or classes of stock or
securities of the Company or another entity, or in case of any sale or
conveyance of all or substantially all of the assets of the Company other than
in connection with a plan of complete liquidation of the Company (each, a
“CHANGE OF CONTROL TRANSACTION”), then the Holder of this Debenture, at the
Holder’s option, shall thereafter have the right to receive upon conversion of
this Debenture, upon the basis and upon the terms and conditions specified
herein and in lieu of the shares of Common Stock immediately theretofore
issuable upon conversion, such stock, securities or assets which the Holder
would have been entitled to receive in such transaction had the Debenture (plus
any accrued and unpaid Interest, Failure Payments and other Required Cash
Payments) been converted in full immediately prior to such transaction (without
regard to any contractual, legal, or regulatory restrictions on such exercise
and issuance, if any, including but not limited to the Beneficial Ownership
Limitation, and without regard to whether or not a sufficient

 

11

 


--------------------------------------------------------------------------------



 

number of shares are authorized and reserved to effect any such exercise and
issuance), and in any such case appropriate provisions shall be made with
respect to the rights and interests of the Holder of this Debenture to the end
that the provisions hereof (including, without limitation, provisions for
adjustment of the Conversion Price and of the number of shares issuable upon
conversion of this Debenture) shall thereafter be applicable, as nearly as may
be practicable in relation to any securities or assets thereafter deliverable
upon the conversion hereof. The Company shall not effect any transaction
described in this Section 3(b) unless (a) it first gives, thirty (30) days prior
written notice of the record date of the special meeting of shareholders to
approve, or if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time the Holder shall be entitled
to convert this Debenture) and (b) the resulting successor or acquiring entity
(if not the Company) and, if an entity different from the successor or acquiring
entity, the entity whose capital stock or assets the holders of Common Stock are
entitled to receive as a result of such Change of Control Transaction, assumes
by written instrument the obligations of this Debenture, including this Section
3(b). The above provisions shall similarly apply to successive consolidations,
mergers, sales, transfers or share exchanges.

 

(c) Participation. The Holder, as the holder of the Debenture, shall be entitled
to receive such dividends paid and distributions made to the holders of Common
Stock of the Company to the same extent as if the Holder had completely
converted the Debenture into Common Stock (without regard to any limitations on
conversion herein or elsewhere and without regard to whether or not a sufficient
number of shares are authorized and reserved to effect any such exercise and
issuance) and had held such shares of Common Stock on the record date for such
dividends and distributions. Payments under the preceding sentence shall be made
concurrently with the dividend or distribution to the holders of Common Stock.

 

(d) Rights Upon Issuance of Purchase Rights. If at any time the Company grants,
issues or sells any Options, Convertible Securities or rights to purchase
shares, warrants, securities or other property pro rata to the record holders of
any class of Common Shares (the “Purchase Rights”), then the Holders will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which such Holder could have acquired if such Holder
had held the number of Common Shares acquirable upon complete conversion of the
Debenture (without taking into account any limitations or restrictions on the
convertibility of the Debenture) immediately before the date on which a record
is taken for the grant, issuance or sale of such Purchase Rights, or, if no such
record is taken, the date as of which the record holders of Common Shares are to
be determined for the grant, issue or sale of such Purchase Rights.

 

(e) Additional Adjustments to Conversion Price. The Conversion Price shall be
subject to adjustment from time to time as provided in this Section 3(e).

 

(i) Subdivision or Combination of Common Stock. If the Company at any time
subdivides (by any stock split, stock dividend, recapitalization,

 

12

 


--------------------------------------------------------------------------------



 

reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a greater number of shares, then, after the date of
record for effecting such subdivision, the Conversion Price in effect
immediately prior to such subdivision will be proportionately reduced. If the
Company at any time combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) the shares of Common Stock
acquirable hereunder into a smaller number of shares, then, after the date of
record for effecting such combination, the Conversion Price in effect
immediately prior to such combination will be proportionately increased.

 

(ii) Notice of Adjustments. Whenever the Conversion Price is adjusted pursuant
to this Section 3 or otherwise, the Company shall promptly mail to the Holder a
notice (a “Conversion Price Adjustment Notice”) setting forth the Conversion
Price after such adjustment and setting forth a statement of the facts requiring
such adjustment. For purposes of clarification, whether or not the Corporation
provides a Conversion Price Adjustment Notice pursuant to this Section 3(g),
upon the occurrence of any event that leads to an adjustment of the Conversion
Price, the Holders are entitled to receive a number of Conversion Shares based
upon the new Conversion Price, as adjusted, for conversions occurring on or
after the date of such adjustment, regardless of whether a Holder accurately
refers to the adjusted Conversion Price in the Notice of Conversion.

 

Section 4.          Company’s Right to Redeem. Anytime after the Issuance Date,
the Company may provide to the Holders a fifteen (15) Trading Day advance notice
(an “Advance Company Redemption Notice”) stating that the Company has elected to
Redeem all or any portion of the outstanding Debenture on the date that is
fifteen (15) days after the date of such notice (the “Target Redemption Date”),
and certifying that the Company has set aside available cash in the amount of
the aggregate projected Company Redemption Amount (as defined below) for use in
effecting the redemption. Any Company Redemption shall be applied ratably to all
of the Holders in proportion to each Holder’s initial purchase of its Debenture
under the Purchase Agreement, provided that any voluntary conversions by a
Holder during the 15 day Notice Period shall be applied against such Holder’s
pro-rata allocation thereby decreasing the aggregate amount to be redeemed
hereunder. The Holder, at its option, may continue to convert its Debenture in
accordance with the terms hereof after the receipt of a Company Redemption
Notice until the Holder receives payment of the Company Redemption Amount, and
the amount of this Debenture to be redeemed shall not exceed the amount which
remains outstanding as of the date of Payment of the Company Redemption Amount.

 

 

Section 5.

Certain Covenants.

 

(a) Distributions on Capital Stock. So long as any portion of this Debenture is
outstanding, the Company shall not, without the Holder’s written consent, (a)
pay, declare or set apart for such payment, any dividend or other distribution
(whether in cash, property or other securities) on shares of capital stock other
than dividends on shares of Common Stock solely in the form of additional shares
of Common Stock or (b)

 

13

 


--------------------------------------------------------------------------------



 

directly or indirectly or through any subsidiary make any other payment or
distribution in respect of its capital stock.

 

(b) Restriction on Stock Repurchases. So long as any portion of this Debenture
is outstanding, the Company shall not, without the Holder’s written consent,
redeem, repurchase or otherwise acquire (whether for cash or in exchange for
property or other securities or otherwise) in any one transaction or series of
related transactions any shares of capital stock of the Company or any warrants,
rights or options to purchase or acquire any such shares.

 

(c) Incurrence of Indebtedness. So long as this Debenture is outstanding, the
Company shall not, without the Holder’s written consent, and the Company shall
not permit any of its Subsidiaries to, directly or indirectly, incur or
guarantee, assume or suffer to exist any Indebtedness, other than the
Indebtedness evidenced by this Debenture unless such Indebtedness is (i)
subordinated in right of payment to the Debentures; or (ii) trade payables in
the ordinary course of business; (iii) letters of credit for the purchase,
manufacture or shipment of inventory, and (iv) capital leases for equipment
reasonably necessary for the Company’s business.

 

(d) Senior Securities. The Debentures shall constitute senior secured debt of
the Company. There is no debt currently outstanding that is senior to the
Debentures. All future debt issued by the Company shall be subordinated and
junior to the Debentures. The Company shall not, without the written permission
of the Holder, issue any other debt that is senior to, or pari passu with, the
Debentures.

 

(e) Negative Covenants. As long as any portion of this Debenture remains
outstanding, without the prior written consent of Holders holding at least 75%
of the then outstanding principal amount of Debentures, the Company shall not,
and shall not permit any of its Subsidiaries to, directly or indirectly:

(i) other than as contemplated by the Transaction Documents, enter into, create,
incur, assume, guarantee or suffer to exist any indebtedness for borrowed money
of any kind, including but not limited to, a guarantee, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;

 

(ii) enter into, create, incur, assume or suffer to exist any mortgage, lien,
pledge, charge, security interest or other encumbrance upon or in any property
or assets (including accounts and contract rights) owned by the Company or any
of its Subsidiaries (collectively, “Liens”) of any kind, on or with respect to
any of its property or assets now owned or hereafter acquired or any interest
therein or any income or profits therefrom;

 

(iii) amend its charter documents, including, without limitation, the
certificate of incorporation and bylaws, in any manner that materially and
adversely affects any rights of the Holder;

 

 

14

 


--------------------------------------------------------------------------------



 

 

(iv) repay, repurchase or offer to repay, repurchase or otherwise acquire more
than a de minimis number of shares of Common Stock or Common Stock Equivalents
other than as to (a) the Conversion Shares or Warrant Shares as permitted or
required under the Transaction Documents and (b) repurchases of Common Stock or
Common Stock Equivalents of departing officers and directors of the Company,
provided that all repurchases from such departing officers and directors shall
not exceed an aggregate of $150,000 in any 12 month period;

 

(v) other than those required under the terms of this Debenture, pay cash
dividends or distributions on any equity securities of the Company;

 

(vi) enter into any transaction with any Affiliate of the Company which would be
required to be disclosed in any public filing with the Commission, unless such
transaction is made on an arm’s-length basis and expressly approved by a
majority of the disinterested directors of the Company (even if less than a
quorum otherwise required for board approval); or

 

(vii) enter into any agreement with respect to any of the foregoing.

 

Section 7. Events of Default.

 

Each of the following events, after an automatic 30 day cure period, shall be
considered to be an “EVENT OF DEFAULT,” unless waived by the Holder:

 

(a) Failure to Make Cash Payments. The Company fails to pay (each, a “Payment
Failure”) any cash payments due to the Holder under the terms of this Debenture
when due under this Debenture, whether on a dividend payment due date, at
maturity, upon mandatory prepayment, upon acceleration, or otherwise or fails to
pay any amount due and owing under this Debenture, the Securities Purchase
Agreement, a Warrant or any other Transaction Document when due, including but
not limited to all accrued and unpaid Interest, (each cash payment referred to
above is referred to as a “Required Cash Payment”), and such failure continues
for a period of thirty (30) days after the applicable due date.

 

(b) Conversion and Delivery of the Shares. The Company (a) fails to issue and
deliver shares of Common Stock to the Holder upon exercise by the Holder of the
conversion rights of the Holder in accordance with the terms of this Debenture
(for a period of at least sixty (60) days, if such failure is a Conversion
Failure solely as a result of a shortage of authorized shares and the Company is
using its best efforts to authorize a sufficient number of shares of Common
Stock as soon as practicable or for a period of at least thirty (30) days if
such failure is a Delivery Failure under Section 2(d)(iv) and is not as a result
of a shortage of authorized shares), (b) at any time, the Company announces or
states in writing that it will not honor its obligations to issue shares of
Common Stock to the Holder upon exercise by the Holder of the conversion rights
of the Holder in accordance with the terms of this Debenture, (c) fails for a
period of thirty (30) days to transfer or cause its transfer agent to transfer
(electronically or in certificated form) any

 

15

 


--------------------------------------------------------------------------------



 

certificate for shares of Common Stock issued or issuable to the Holder upon
conversion of the Debenture as and when required by the terms of this Debenture
or the Registration Rights Agreement, or (d) fails for a period of thirty (30)
days to remove any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any certificate for any shares of Common
Stock issued to the Holder upon conversion of this Debenture as and when
required by the Debenture, the Purchase Agreement or the Registration Rights
Agreement (or makes any announcement or written statement that it does not
intend to honor the obligations described in this paragraph).

 

(c) Breach of Covenants. The Company breaches any covenant or other term or
condition of this Debenture, or any of the other Transaction Documents in any
respect, for which a default period is not already specified, and such breach,
if subject to cure, continues for a period of thirty (30) days after written
notice to the Company from the Holder.

 

(e) Breach of Representations and Warranties. Any representation or warranty of
the Company made herein, in any of the Transaction Documents or in any
agreement, statement or certificate given in writing pursuant hereto (including,
without limitation, pursuant to the Purchase Agreement, the Registration Rights
Agreement and the Warrants), shall be false or misleading in any material
respect when made and the breach of which has a material adverse effect on the
rights of the Holder with respect to this Debenture, the Purchase Agreement, the
Registration Rights Agreement or the Warrants.

 

(f) Receiver or Trustee. The Company or any subsidiary of the Company shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed.

 

(g) Judgments. Any money judgment, writ or similar process shall be entered or
filed by a court against the Company or any subsidiary of the Company or any of
its property or other assets for more than $250,000, and shall remain unvacated,
unbonded or unstayed for a period of thirty (30) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld.

 

(h) Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation
proceedings or other proceedings for relief under any bankruptcy law or any law
for the relief of debtors shall be instituted by or against the Company or any
“significant subsidiary” (as defined in Rule 1-02(w) of Regulation S-X
promulgated under the 1933 Act) of the Company.

 

(i) Delisting of Common Stock. A Delisting Event (as defined below) occurs and
remains uncured for a period of thirty (30) days, where a “Delisting Event”
means Delisting of the Common Stock from the Principal Market; failure to comply
with the requirements for continued listing on the Principal Market for a period
of seven

 

16

 


--------------------------------------------------------------------------------



 

consecutive trading days; or notification from the Principal Market that the
Company is not in compliance with the conditions for such continued listing on
the Principal Market.

 

(j) Default Under Other Debentures or Warrants. An Event of Default has occurred
and is continuing with respect to any Debenture issued pursuant to the Purchase
Agreement and held by other holders or under any of the warrants issued to other
holders pursuant to the other purchase agreements relating to the Debenture.

 

(k) Failure to Authorize and Reserve Common Stock. A Share Authorization Failure
(as defined below) occurs and remains uncured for a period of sixty (60) days,
where a “Share Authorization Failure” means that the Company shall fail to
authorize and reserve, and maintain authorized and reserved, shares of Common
Stock as required under Section 2(c) hereof.

 

(l) Stop Trade. A Stop Trade Default occurs, where a “Stop Trade Default” means
a Stop Trade Failure (as defined below) that occurs and remains uncured for a
period of thirty (30) days, where a “Stop Trade Failure” means that an SEC or
judicial stop trade order or Principal Market trading suspension with respect to
Company’s Common Stock. A “Stop Trade Default” shall immediately occur in the
event of a Stop Trade Failure, where a contributing cause to such trade stoppage
is a failure by the Company to make any required filings within the time
required by the applicable laws or regulations (a “Company Filing Failure”).

 

(m) Reverse Splits. The Company effectuates a reverse split of its

Common Stock without the prior written consent of the Holder.

 

(n) Cross Default. An Event of Default (as defined herein and in each of the
Holder’s Warrants, respectively) in any other Debenture or Warrant issued by the
Company to the Holder pursuant to the Securities Purchase Agreement or any other
agreement between the parties currently existing or in the future shall
constitute an Event of Default hereunder. In addition, a Cross Default (as
defined below) that occurs and remains uncured for a period of thirty (30) days
shall constitute an Event of Default, where a “Cross Default” means a default by
the Company of a material term, covenant, warranty or undertaking of any of the
Transaction Documents (as that term is defined in the Purchase Agreement) or
other agreement to which the Company and Holder are parties, including but not
limited to the Debentures, the Warrants issued pursuant to the Securities
Purchase Agreement and the Warrants issued pursuant to other securities purchase
agreements related to the sale of Debentures, or the occurrence of a material
event of default under any such other agreement which is not cured after any
required notice and/or cure period

 

(o) Failure to Make Timely 1934 Act Filings. An SEC Filing Failure (as defined
below) occurs and remains uncured for a period of thirty (30) days, where an
“SEC Filing Failure” means that the Company shall fail to make timely filings of
all reports required to be filed with the SEC pursuant to the Securities Act of
1934 (the “1934 Act”) or the Company shall cease to be a “Reporting Issuer”
under the 1934 Act.

 

17

 


--------------------------------------------------------------------------------



 

 

(p) Legend Removal Failure. A Legend Removal Failure (as defined below) occurs
and remains uncured for a period of twenty (20) days, where “Legend Removal
Failure” means a failure by the Company to issue Conversion Shares or Payment
Shares without restrictive legends or to remove restrictive legends from
Conversion Shares or Payment Shares when so required, in each case pursuant to
Section 2(e) hereof or otherwise pursuant to the Transaction Documents.

 

(q) Corporate Existence; Major Transaction. The Company has failed to place the
Major Transaction Escrow Amount into escrow by the Major Transaction Escrow
Deadline, or has effected a Major Transaction without paying the Major
Transaction Escrow Amount to the Holder.

 

Section 8. Mandatory Redemption. This Debenture shall become immediately due and
payable by the Company and the Company shall pay the Holder (a “MANDATORY
REDEMPTION”), in full satisfaction of its obligations hereunder, an amount equal
to:

 

 

(x)

the aggregate outstanding principal amount of this Debenture, plus

 

 

(y)

all accrued and unpaid Interest thereon for the period beginning on

 

the Issue Date and ending on the date of Payment.

 

 

In the event of one of the following occurs (“REDEMPTION EVENT”)

 

 

(a)

Upon Maturity;

 

(b) Receipt by the Company of cash proceeds from any new debt or equity
financing in excess of the lesser of three times the amount received by the
Borrower in this Transaction or $5,000,000; and

 

 

(c)

Upon an Event of Default which remains uncured for 30 days.

 

If the Company fails to pay the amount due within five (5) business days of
written notice that such amount is due and payable (the “Default Amount Due
Date”), then interest shall accrue thereon at a rate of eighteen percent (18%)
per annum, compounded monthly (or the maximum amount allowed by applicable law,
whichever is less), and the Holder shall have the right at any time, so long as
the Company remains in default (and so long and to the extent that there are
sufficient authorized shares), to require the Company, upon written notice
(“Default Conversion Notice”), to immediately issue, in lieu of all or any
specified portion (the “Specified Portion”) of the unpaid portion (the “Unpaid
Portion”) of the amount due, a number of shares of Common Stock of the Company,
subject to the 9.99% Limitation, equal to the Specified Portion of the amount
due divided by the conversion price in effect on the date such shares are issued
to the Holder, PROVIDED THAT, the Holder may require that such payment of shares
be made in one or more installments at such time and in such amounts as Holder
chooses. The Default shares are due within five (5) Business Days of the date
that the Holder

 

18

 


--------------------------------------------------------------------------------



 

delivers a Default Conversion Notice to the Company (the “Default Share Delivery
Deadline”).

 

The Holder shall not be entitled to receive Default Shares on a given date if
and to the extent that such issuance would cause the 9.99% Amount, as defined
below, to be exceeded (the “Default 9.99% LIMITATION”). If and to the extent
that the issuance of Default Shares with respect to a given Specified Portion
would result in the a violation of the Default 9.99% Limitation, then that
particular Specified Portion shall be automatically reduced to a value that
would cause the number of Default Shares to be issued to equal the 9.99% Amount,
and the amount of such reduction shall be added back to the Unpaid Portion of
the Default Amount.

 

For purposes hereof, “9.99% Amount” shall mean a number of Default Shares to be
issued with respect to a particular Specified Portion of the Default Amount
which would, when aggregated with all other shares of Common Stock held by the
Holder and its affiliates at the time of such issuance, result in beneficial
ownership by the Holder and its affiliates of exactly 9.99% of the outstanding
shares of Common Stock of the Company, with beneficial ownership being
determined in accordance with Section 13(d) of the Securities Exchange Act of
1934, as amended (the “EXCHANGE ACT”), and Regulations 13D-G thereunder,
PROVIDED THAT the 9.99% Limitation shall be conclusively satisfied if the Holder
provides a signed representation that the issuance of the applicable shares will
not violate the 9.99% Limitation, and the Company shall not be entitled to
require additional documentation of such satisfaction.

 

 

Section 9.

Miscellaneous.

 

(a) Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

(b) Notices. Any notice herein required or permitted to be given shall be in
writing and may be personally served or delivered by courier or sent by United
States mail and shall be deemed to have been given upon receipt if personally
served (which shall include telephone line facsimile transmission) or sent by
courier or five (5) days after being deposited in the United States mail,
certified, with postage pre-paid and properly addressed, if sent by mail. For
the purposes hereof, the address of the Holder shall be as shown on the records
of the Company; and the address of the Company shall be SiriCOMM, Inc.; 4710
East 32nd Street, Joplin, MO 64804; Phone: (417) 626-9971; Fax: (417) 782-0475.
Both the Holder and the Company may change the address for service by service of
written notice to the other as herein provided. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this
Debenture, including in reasonable detail a description of such action and the
reason therefore. Without limiting the generality of the foregoing, the Company
will give written

 

19

 


--------------------------------------------------------------------------------



 

notice to the Holder (i) immediately upon any adjustment of the Conversion
Price, setting forth in reasonable detail, and certifying, the calculation of
such adjustment and (ii) at least twenty  days prior to the date on which the
Company closes its books or takes a record (A) with respect to any dividend or
distribution upon the Common Stock, (B) with respect to any pro rata
subscription offer to holders of Common Stock or (C) for determining rights to
vote with respect to any Major Transaction, dissolution or liquidation, provided
in each case that such information shall be made known to the public prior to or
in conjunction with such notice being provided to the Holder.

 

(c) Payments. Whenever any payment of cash is to be made by the Company to any
Person pursuant to this Debenture, such payment shall be made in lawful money of
the United States of America by a check drawn on the account of the Company and
sent via overnight courier service to such Person at such address as previously
provided to the Company in writing (which address, in the case of each of the
Purchasers, shall initially be as set forth on the Schedule of Buyers attached
to the Securities Purchase Agreement); provided that the Holder may elect to
receive a payment of cash via wire transfer of immediately available funds by
providing the Company with prior written notice setting out such request and the
Holder’s wire transfer instructions. Whenever any amount expressed to be due by
the terms of this Debenture is due on any day which is not a Business Day, the
same shall instead be due on the next succeeding day which is a Business Day
and, in the case of any Interest Date which is not the date on which this
Debenture is paid in full, the extension of the due date thereof shall not be
taken into account for purposes of determining the amount of Interest due on
such date.

 

(d) Amendments. Except as otherwise expressly provided herein, the Debentures
and any provision hereof may only be amended by an instrument in writing signed
by the Company and the Holder. The term “Debenture” and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.

 

(e) Assignability. This Debenture shall be binding upon the Company and its
successors and assigns, and shall inure to be the benefit of the Holder and its
successors and assigns.

 

(f) Payment of Collection, Enforcement and Other Costs. If (a) this Debenture is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding or the Holder otherwise takes action to
collect amounts due under this Debenture or to enforce the provisions of this
Debenture or (b) there occurs any bankruptcy, reorganization, receivership of
the Company or other proceedings affecting Company creditors’ rights and
involving a claim under this Debenture, then the Company shall pay the costs
incurred by the Holder for such collection, enforcement or action or in
connection with such bankruptcy, reorganization, receivership or other
proceeding, including, but not limited to, attorneys’ fees and disbursements.

 

 

20

 


--------------------------------------------------------------------------------



 

 

(g) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Debenture or the Transaction Documents
shall be governed by and construed and enforced in accordance with the internal
laws of the State of Missouri, without regard to the principles of conflicts of
law thereof.

 

(h) Certain Amounts. Whenever pursuant to this Debenture the Company is required
to pay an amount in excess of the principal amount of the outstanding Debenture
(or the portion thereof required to be paid at that time) plus accrued and
unpaid Interest, plus Failure Payments on such amounts, plus any other Required
Cash Payments, the Company and the Holder agree that the actual damages to the
Holder from the receipt of cash payment on this Debenture may be difficult to
determine and the amount to be so paid by the Company represents stipulated
damages and not a penalty and is intended to compensate the Holder in part for
loss of the opportunity to convert this Debenture and to earn a return from the
sale of shares of Common Stock acquired upon conversion of this Debenture at a
price in excess of the price paid for such shares pursuant to this Debenture.
The Company and the Holder hereby agree that such amount of stipulated damages
is not plainly disproportionate to the possible loss to the Holder from the
receipt of a cash payment without the opportunity to convert this Debenture into
shares of Common Stock.

 

(i) Allocations of Reserved Amount. The Reserved Amount shall be allocated pro
rata among the holders of Debentures based on the original principal amount of
Debentures issued to the Holder. Each increase to the Reserved Amount shall be
allocated pro rata among the holders of Debentures based on the aggregate number
of shares into which all of the Holder’s outstanding Debenture would be
convertible and into which all of Holder’s outstanding Warrants would be
exercisable at the time of the increase (collectively, the “Fully Diluted
Holdings”). In the event a Holder shall sell or otherwise transfer any of such
Holder’s Debenture, each transferee shall be allocated a pro rata portion of
such transferor’s Reserved Amount. Any portion of the Reserved Amount which
remains allocated to any person or entity which does not hold any Debentures
shall be allocated to the remaining Holders of Debentures, pro rata based on the
Holder’s Fully Diluted Holdings at the time of such allocation.

 

(j) Rule 144 Hold Period. For purposes of Rule 144, it is intended, understood
and acknowledged that the Common Stock issuable upon conversion of this
Debenture shall be deemed to have been acquired at the time the Debenture was
issued. Moreover, it is intended, understood and acknowledged that the holding
period for the Common Stock issuable upon conversion of this Debenture shall be
deemed to have commenced on the date this Debenture was issued.

 

(k) Purchase Agreement. By its acceptance of the Debenture, the Holder agrees to
be bound by the applicable terms of the Purchase Agreement.

 

(l) Notice of Corporate Events. Except as otherwise provided in this Debenture,
the Holder of this Debenture shall have no rights as a Holder of Common Stock
unless and only to the extent that it converts this Debenture into Common Stock.

 

21

 


--------------------------------------------------------------------------------



 

The Company shall provide the Holder with prior notification of any meeting of
the Company’s shareholders (and copies of proxy materials and other information
sent to shareholders). In the event of any taking by the Company of a record of
its shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Company or any proposed liquidation, dissolution or winding up of the
Company, the Company shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Company shall make a public announcement of any event
requiring notification to the Holder hereunder substantially simultaneously with
the notification to the Holder in accordance with the terms of this Section
10(k).

 

(m) Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Debenture will be inadequate and agrees, in the event of a breach or threatened
breach by the Company of the provisions of this Debenture or the Transaction
Documents, that the Holder shall be entitled, in addition to all other available
remedies at law or in equity, to an injunction or injunctions restraining,
preventing or curing any breach of the Debenture and the Transaction Documents
and to enforce specifically the terms and provisions thereof, without the
necessity of showing economic loss and without any bond or other security being
required.

 

IN WITNESS WHEREOF, Company has caused the Debenture to be signed in its name by
its duly authorized officer this ____ day of April, 2007.

 

 

COMPANY:

 

 

SiriCOMM, Inc.

 

By:__________________________________

Print Name: ___________________________

 

Title: _________________________________

 

 

22

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

NOTICE OF CONVERSION

 

(To be Executed by the Registered Holder in order to Convert the Debenture)

 

The undersigned hereby irrevocably elects to convert $__________ in principal
amount of the Debenture (defined herein) into shares of common stock, par value
$0.001 per share (“Common Stock”), of SiriCOMM, Inc. (the “COMPANY”), plus:

 

- $_________ in accrued and unpaid Interest Payments,

- $_________ in accrued and unpaid Failure Payments, plus

- $_________ in accrued and unpaid interest on late payments,

- $_________ in other Required Cash Payments (specify): _____________

______________________________________________________.

 

all according to the conditions of the convertible Debenture of the Company
dated as of ________ ___, 2006 (the “DEBENTURE”), as of the date written below.
If securities are to be issued in the name of a person other than the
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates. No fee will be charged to
the Holder for any conversion, except for transfer taxes, if any. By submitting
this Notice of Conversion, the Holder certifies that the issuance of the number
of shares of Common Stock requested hereby will not result in a violation of the
4.99% Beneficial Ownership Limitation (or, if applicable, the 9.99% Beneficial
Ownership Limitation).

 

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable to the undersigned upon conversion of the
Debenture shall be made pursuant to registration of the securities under the
Securities Act of 1933, as amended (the “ACT”), or pursuant to an exemption from

registration under the Act.

 

 

Date of Conversion:_______________________________

 

 

Applicable Conversion Price:________________________

 

Number of Shares of Common ______________________

 

 

Stock to be Issued Pursuant to (i): ____________________

 

 

Conversion of the Debenture:_______________________

 

 

The Company is not required to issue shares of Common Stock until the original
Debenture(s) (or evidence of loss, theft or destruction thereof) to be converted
are received by the Company or its Transfer Agent, if such delivery is required
under the terms of the Debenture. The Company shall issue and deliver shares of
Common Stock to an overnight courier not later than two business days following
receipt of the original Debenture(s) to be converted, and shall make payments
pursuant to the Debenture for the number of business days such issuance and
delivery is late.

 

23

 

 

 